                          Case 20-19836-AJC            Doc 89      Filed 04/19/21       Page 1 of 1




          ORDERED in the Southern District of Florida on April 16, 2021.




                                                                        A. Jay Cristol, Judge
                                                                        United States Bankruptcy Court
_____________________________________________________________________________
                                       UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF FLORIDA

          In re: Marco Barrios                                                Case No.: 20-19836-AJC-
                 Maria Barrios                                                Chapter 13
                     Debtor(s)           /

             ORDER GRANTING APPLICATION FOR COMPENSATION FOR PROFESSIONAL
                SERVICES OR REIMBURSEMENT OF EXPENSES BY ATTORNEY FOR
                                  CHAPTER 13 DEBTOR

                  THIS APPLICATION came to be heard on _March 23, 2021 at 9:00 AM _ upon
             the Debtors’ Counsel’s Application for Compensation for Professional Services or
             Reimbursement of Expenses (herein the “Application”) [ECF#75], and based upon
             the record, it is
             ORDERED:
             1. The Debtor’s Counsel, Robert Sanchez, Esq. of Robert Sanchez, P.A., is
             awarded the sum of $7,000.00 in attorney’s fees and costs in the amount of $100.00
             for a total of $7,100.00 for the period sought in the Application. The balance due of
             $5,630.00 is to be paid pursuant to the Debtor’s Chapter 13 Plan.

                                                               ###

             Robert Sanchez, Esq. is directed to serve copies of this order on all interested parties and file a
             certificate of service with the Clerk of the Court.

             Respectfully Submitted By:
             Robert Sanchez, Esq., FBN#0442161
             Attorney for Debtor
             ROBERT SANCHEZ, P.A.
             355 West 49th Street
             Hialeah, FL 33012
             Tel. 305-687-8008



                                                          Page 1 of 1
          LF-69 (rev. 12/01/09)
